Case 1:19-cv-22431-JLK Document 32 Entered on FLSD Docket 02/27/2020 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

 LINDA J. EISENMAN, individually and as
 Personal Representative of the ESTATE OF
 JEFFREY SCOTT EISENMAN, JULIE
 EISENMAN and RYAN EISENMAN,

         Plaintiffs,
                                                                    CASE NO. 1:19-cv-22431-JLK
                                                                    Senior Judge James Lawrence King
 v.

 CARNIVAL CORPORATION d/b/a
 CARNIVAL CRUISE LINES,

         Defendant.

                                             NOTICE OF HEARING

         PLEASE TAKE NOTICE that the parties will bring for hearing before Magistrate Judge

 Jacqueline Becerra at the James Lawrence King Federal Justice Building, 99 N.E. Fourth Street,

 10th Floor, Miami, Florida on March 3, 2020 at 2:00 p.m. the following:

         1.        Defendant seeks rehearing to limit the Court's ruling at the February 4, 2020 hearing

 regarding the scope of prior incident discovery; and

         2.        Plaintiff’s motion to compel a forensic examination of Carnival’s computer systems

 to recover email communications regarding Mr. Eisenman.




      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR , MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 32 Entered on FLSD Docket 02/27/2020 Page 2 of 3
                                                                                     CASE NO. 1:19-cv-22431-JLK



                                     Certificate of Good Faith Conference

         The undersigned certifies that counsel for the parties have made a good faith attempt to

 resolve these discovery issues but have been unable to do so.

                                                        Respectfully submitted,


                                                        /s/ Victor J. Pelaez
                                                        Christopher E. Knight
                                                        Fla. Bar No. 607363
                                                        Email: cknight@fowler-white.com

                                                        Victor J. Pelaez
                                                        Fla. Bar No. 78359
                                                        Email: vpelaez@fowler-white.com

                                                        FOWLER WHITE BURNETT, P.A.
                                                        Brickell Arch, Fourteenth Floor
                                                        1395 Brickell Avenue
                                                        Miami, Florida 33131
                                                        Telephone: (305) 789-9200
                                                        Facsimile: (305) 789-9201


                                         CERTIFICATE OF SERVICE

         I hereby certify that on February 27, 2020, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record on the attached Service List in the manner specified, either

 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.

                                                               s/ Victor J. Pelaez
                                                               Victor J. Pelaez




                                                            -2-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR , MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:19-cv-22431-JLK Document 32 Entered on FLSD Docket 02/27/2020 Page 3 of 3
                                                                                    CASE NO. 1:19-cv-22431-JLK



                                                  SERVICE LIST

                                         CASE NO. 1:19-cv-22431-JLK

  Thomas D. Graham, Esquire                                     Ira Leesfield, Esquire
  Leesfield Scolaro                                             Leesfield Scolaro
  2350 South Dixie Highway                                      2350 South Dixie Highway
  Miami, FL 33133                                               Miami, FL 33133
  E-Mail: graham@leesfield.com                                  E-Mail: leesfield@leesfield.com
  Telephone: (305) 854-4900                                     Telephone: (305) 854-4900
  Facsimile: (305) 854-8266                                     Attorney for Plaintiffs
  Attorney for Plaintiffs




                                                           -3-
     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR , MIAMI, FLORIDA 33131 • (305) 789-9200
